PER CURIAM.
After carefully considering the record on appeal and the arguments raised in the parties’ briefs, we conclude that the trial court properly granted directed verdicts in favor of Defendants/Appellees Chunick Holdings, LLC and Charles A. Hayden. We also find that there is no legal basis underlying a separate argument made by Appellant, Yves K. Carriere, that the trial court somehow erred by entering an agreed order that granted the parties’ stipulated motion to dismiss with prejudice Appellant’s vicarious liability claims. Accordingly, we affirm the partial final judgment entered in favor of the Appellees and against Appellant, which concluded the litigation between those parties. By a separate order, we will provisionally grant Ap-pellees’ motion for appellate attorney’s fees pursuant to section 768.79, Florida Statutes (2014), Florida Rule of Civil Procedure 1.442, and Florida Rule of Appellate Procedure 9.400(b).
AFFIRMED.
PALMER and EDWARDS, JJ., and JACOBUS, B.W., Senior Judge, concur.